NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Allowable Subject Matter
Claims 1, 3, 5-8, 11-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “a first random access response (RAR) message that includes a first transmission power control (TPC) command field having a first size,” “a second RAR message that includes a second TPC command field having a second size,” “receive a first physical uplink shared channel (PUSCH) scheduled by the first RAR message…the first PUSCH is received within a maximum of one time unit,” and “receive a second PUSCH scheduled by the second RAR message…the second PUSCH is received within a maximum of more than one time units” in combination with the claim 1 is allowed.  Claims 15 recites similar limitations to those of claim 1, therefore, claims 15 is allowed for similar reasons as stated above.
With respect to claim 7, the limitations “a first downlink control information (DCI) format that includes a redundancy version (RV) field of a first size and a second DCI format that includes a RV field of a second size,” “the first DCI format schedules a transmission of a first physical uplink shared channel (PUSCH) within a maximum of one time unit,” and “the second DCI format schedules a transmission of a second PUSCH within a maximum of more than one time units” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claims 7 is allowed.  Claims 11 and 18 recite similar limitations to those of claim 7, therefore, claims 11 and 18 are allowed for similar reasons as stated above.
Claims 3, 5-6, 12, 16-17, and 19 depend from an allowable base claim, therefore, claims 3, 5-6, 12, 16-17, and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lӧhr et al. (US 2012/0147830) ¶ 0204 discloses use of a TPC field to indicate TTI bundling size which is analogous to indicating a PUSCH scheduled in a variable number of maximum time units.  However, Lӧhr utilized the TPC field to indicate bundling size in lieu of indicating power control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474